163 S.W.3d 516 (2005)
Keelan PAYNE, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 84861.
Missouri Court of Appeals, Eastern District, Division One.
May 3, 2005.
Maleaner R. Harvey, St. Louis, MO, for appellant.
Deborah Daniels, Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., BOOKER T. SHAW, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Keelan Payne (Movant) appeals from the judgment denying his motion for post-conviction relief under Rule 24.035 without an evidentiary hearing. Movant asserts the motion court clearly erred in denying his claim that his counsel was ineffective, because he promised Movant that if he entered a blind plea he would only receive a seven or eight-year sentence and would also receive drug treatment.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).